In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Kings County (Staton, J.), dated April 1, 2002, as, after fact-finding and dispositional hearings at which the mother made admissions of permanent neglect, terminated her *442parental rights and. transferred guardianship and custody of the subject child to the petitioner and the Commissioner of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination that termination of the mother’s parental rights was in the child’s best interest is supported by a preponderance of the evidence (see Matter of Tenisha Tishonda T., 302 AD2d 534 [2003]; Matter of Booker Tony F., 232 AD2d 413 [1996]). Although the mother successfully completed parenting classes and a drug rehabilitation program, such rehabilitative efforts were insufficient to warrant a suspended judgment, given the absence of any real relationship between herself and the child, and the close bond that the child has developed with the foster family who has cared for the child since she was six months old (see Matter of Marie J., 307 AD2d 265 [2003]; Matter of Precious Sarah B., 269 AD2d 393 [2000]).
The mother’s remaining contentions are without merit. Santucci, J.P., Krausman, Cozier and Mastro, JJ., concur.